Name: 81/960/EEC: Council Decision of 3 November 1981 appointing an alternate member of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096081/960/EEC: Council Decision of 3 November 1981 appointing an alternate member of the Advisory Committee on Veterinary Training Official Journal L 354 , 09/12/1981 P. 0020 - 0020+++++( 1 ) OJ NO L 362 , 23 . 12 . 1978 , P . 10 . ( 2 ) OJ NO L 52 , 26 . 2 . 1980 , P . 11 . COUNCIL DECISION OF 3 NOVEMBER 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING ( 81/960/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/1028/EEC OF 18 DECEMBER 1978 SETTING UP AN ADVISORY COMMITTEE ON VETERINARY TRAINING ( 1 ) , AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/238/EEC ( 2 ) , THE COUNCIL APPOINTED DR LENELLE , ALTERNATE MEMBER , FOR THE PERIOD ENDING 17 FEBRUARY 1983 ; WHEREAS , ON 14 OCTOBER 1981 , THE GOVERNMENT OF BELGIUM NOMINATED DR A . SOULIER TO REPLACE DR LENELLE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR A . SOULIER IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING IN PLACE OF DR LENELLE FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 17 FEBRUARY 1983 . DONE AT BRUSSELS , 3 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . MARTEN